DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, it is unclear what the metes and bounds of “a boundary portion opposing a boundary between” the first and second spaces. The boundary portion, as disclosed, appears to define the boundary between the spaces. It is not clear how this portion can ‘oppose’ that which it itself defines and delineates.
In claim 1, line 11 states that “a rigid portion that overlaps with at least one of the insertion holes”. The insertion holes are, by definition and disclosure, empty spaces. The rigid portions partially surround some of these holes, but they cannot ‘overlap’ them as to do so would cover and therefore remove the presence of the holes.
In claim 1, lines 14-16 create confusion as to which directions the various elements are arranged in. The claim appears to state that the rigid portion (though not both of them) is arranged in the width direction. This has created confusion as to which rigid portions are being claimed. For example, in Fig. 7 there are four rigid portions (150; though only two are labelled), two each on either side of BD. Each of the individual rigid portions is arranged in the stacking direction (“y”). However, two of the rigid portions could be described as arranged relative to each other in the stacking direction (two on opposing sides of BD) and a different two could be described as arranged relative to each other in a width direction (“x” in Fig. 7; two rigid portions on the same side of BD). Clarification in the language is required.
It appears that the applicant’s intention was to define the relative position of a plurality of rigid portions to each other. The examiner’s suggestion is that the applicant properly introduce a plurality of rigid portions first, then describe what relationship one or another of them has to the insertion holes, and then describe what orientation one or more of them have to each other.

Throughout the remainder of the claims:
Reference is made to “the rigid portion” in a manner that appears to actually describe multiple rigid portions. Claim 1 has stated that “the rigid portion” is one of a plurality of rigid portions. With claim 2 as an example, that singular rigid portion is required to be provided in both of SP1 and SP2. The applicant is requested to either (1) clarify on the record whether it is the intention that a singular rigid portion define a non-continuous collection of ridges (150) across BD and point out where such an interpretation is supported in the specification or (2) properly lay out in the claims a plurality of rigid portions and then define each of them distinctly.
The language of “overlapping” of holes and plate portions continues throughout the claims and requires similar corrections as claim 1.

Claims 2-12 are also rejected for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim contains no further limitations from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘058 (JP 2018-169058 A).
Regarding claim 1, ‘058 teaches a heat exchanger comprising: a plurality of tubes (2) stacked in a stacking direction (Fig. 7) through which fluid flows (see flow lines illustrated); and a tank (5) having a core plate (51) to which ach of the tubes is connected, wherein the tank includes first and second spaces (501, 502) arranged in the stacking direction and separated from each other (via 505)  to store fluid; the core plate has insertion holes (511) arranged in the stacking direction (see, e.g., Fig. 9) through which tubes (2) are inserted; the core plate has a boundary portion (regions adjacent 511b and 511c; Fig. 9) adjacent a boundary between the first and second spaces; the core plate has a rigid portion (513; Fig. 9) that overlaps (in a width direction; Fig. 9) with insertion holes (511b, 511c) adjacent the boundary portion so as to increase a rigidity of the core plate; and the rigid portion is one of a plurality of rigid portions (see Fig. 9) arranged in a width direction (e.g. the pair 513b are arranged in the width direction relative to each other) perpendicular to a longitudinal direction of the tube and the stacking direction (see Fig. 9).

‘058 further teaches that:
rigid portions are provided in portions of the core plate facing each of the first (513b) and second (513c) spaces, per claim 2; the same number of insertion holes overlap with the rigid portions in the first and second spaces (see Fig. 9), per claim 3; the rigid portion of the core plate is recessed inward of the tank (see cross-section Fig. 14), per claim 4; the rigid portion overlaps (in the width direction) with the insertion holes at the position adjacent to the boundary portion (see Fig. 9), per claim 5; a dummy tube through which no fluid flows is connected to the boundary portion (23), per claim 6; the rigid portions do not overlap with the dummy tube (see Fig. 9), per claim 7; the rigid portion (513) overlaps with and end portion of the insertion hole in the width direction (see fig. 9), per claim 10; a plurality of rigid portions are provided facing both the first and second spaces (Fig. 9) and each overlap with an end portion of the insertion hole in the width direction (see fig. 9), per claim 11; the rigid portions overlap with a central portion of the insertion holes in the width direction (see fig. 9), per claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘058 in view of Demeri (ASM Int’l, Advanced high strength steels, CH. 4.1).
‘058 does not discuss the height of the rigid portions. Demeri teaches there is a known relationship between dimple height (which defines the “second moment of inertia”), plate thickness, and plate strength.
It would have been obvious to one of ordinary skill to optimize the height of the rigid portions of ‘058 to increase the strength of the core plate as such height is a known results effective variable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘058 in view of Itou (2018/0363987).
‘058 does not teach relative heights between the inward concavity (see Fig. 14) of the rigid portion of the core plate (513) and a different flat portion of the core plate.
Itou teaches that it is old and well-known to progressively recess (35, 37, 33; Fig. 10) the flat portions of a core plate (30) such that the insertion holes adjacent the boundary portion (33) lie on a flat portion of the core plate (Fig. 13) which is several steps lower than the tubes further from the boundary portion (e.g. those located in 35).
It would have been obvious to one of ordinary skill in the art to form the core plate of ‘058 as taught by Itou in order to progressively decrease the flow rates through the tubes adjacent the boundary layer and thus decrease thermal stresses. As a result, the rigid portions, which are located in the flat portions adjacent the boundary layer, will protrude upward less than the further away flat portions of the core plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763